[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This matter proceeded to trial only as to the defendant William Glueck. The plaintiff claims damages for the pain and suffering he sustained as a result of an assault committed by the defendant. Both parties were customers at Archie Moore's Bar and Restaurant in New Haven. The fracas which produced the injuries took place in the waning hours of November 5, 1993 or early in the morning of November 6.
The plaintiff identified the defendant as one of the persons who removed him forcefully from the premises and deposited him on the ground outside. In the course of this activity he injured his left ankle, and while lying on the ground his left hand was "stomped on" by the defendant. This action fractured the ring finger. Remedial surgery is a likely result of the ankle injury.
The defendant denied any participation in the alleged assault and stated that he doesn't recall seeing the plaintiff on this occasion or at any other time. His version of the altercation is totally different from the plaintiff's account of the events.
The court finds the plaintiff's testimony the more credible and concludes that the defendant's actions caused the plaintiff's injuries recited above.
In support of his claim for pain and suffering, the plaintiff testified in matter-of-fact fashion and does not appear to have exaggerated his condition. The court concludes that the sum of $13,500.00 represents a fair and reasonable award and judgment may enter for the plaintiff to recover that sum of the defendant, along with his taxable costs.
Anthony V. DeMayo Judge Trial Referee CT Page 7237